NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         SEP 4 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE CONTRERAS MADRIGAL,                       No.    14-73635

                Petitioner,                     Agency No. A094-874-391

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 02, 2020**


Before: SCHROEDER, TROTT, and SILVERMAN, Circuit Judges.

      Jorge Contreras Madrigal, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for asylum,




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”).1

      We have jurisdiction under 8 U.S.C. § 1252. Garcia v. Lynch, 798 F.3d 876

880 (9th Cir. 2015). We review de novo constitutional claims and questions of

law, Vargas-Hernandez v. Gonzales, 497 F.3d 919, 921 (9th Cir. 2007), and we

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006).

      We review for abuse of discretion the agency’s particularly serious crime

determination. Arbid v. Holder, 700 F.3d 379, 383 (9th Cir. 2012). Review is

“limited to ensuring that the agency relied on the appropriate factors and proper

evidence to reach [its] conclusion.” Avendano-Hernandez v. Lynch, 800 F.3d
1072, 1077 (9th Cir. 2015) (internal quotation marks omitted). We deny the

petition for review.

      Contreras Madrigal’s 2013 plea of guilty to possession for sale of 2.63

pounds of methamphetamine in violation of California Health and Safety Code §

11378 is presumptively a “particularly serious crime,” which renders him ineligible

for withholding of removal. See Rendon, 520 F.3d at 976 (“[A]n aggravated


1
  Contreras Madrigal conceded before the IJ that he was ineligible for asylum due
to his aggravated felony conviction. See Rendon v. Mukasey, 520 F.3d 967, 973
(9th Cir. 2008) (an applicant for asylum is not eligible for this form of relief if he
has been convicted of an aggravated felony).


                                           2                                    14-73635
felony containing a drug trafficking element is presumed to be a particularly

serious crime which would make [the applicant] ineligible for withholding of

removal.”). The agency did not abuse its discretion. It relied on the appropriate

factors and proper evidence in determining that Contreras Madrigal had not

rebutted this “extraordinarily strong presumption.” See Miguel-Miguel v.

Gonzales, 500 F.3d 941, 947 (9th Cir. 2007).

      Substantial evidence supports the agency’s denial of CAT protection

because Contreras Madrigal failed to show it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Mairena v. Barr, 917 F.3d 1119, 1125-26 (9th Cir. 2019).

      PETITION FOR REVIEW DENIED.




                                         3                                      14-73635